Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanari teaches a mechanical pencil with the force of the tip holding the writing lead is set to be greater than the sliding resistance force of the tip as stated on column 4, lines 1-23. Katz teaches a mechanical pencil with the force of the tip holding the writing lead is set to be greater than the sliding resistance force of the tip as stated on column 6, lines 26-34. Maruyama et al. teaches a mechanical pencil with the force of the tip holding the writing lead is set to be greater than the sliding resistance force of the tip as stated on paragraph 103.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a mechanical pencil which includes a writing lead, a chuck unit, a cushion spring and a tip supporting the writing lead wherein an output of the cushion spring, in response to a cushion stroke, is non-linear, and a slope of a spring constant, in a region where the cushion stroke is relatively small, is smaller than a slope of a spring constant in a region where the cushion stroke is relatively large: and either;  
a set load of the cushion spring is equal to or lower than a sliding resistance force resulting from the tip retracting in the axial direction, and a holding force of the tip holding the writing lead being set to be lower than the sliding resistance force of the tip; or
when the cushion spring is restored to an original position, the output of the cushion spring is greater than a holding force of the tip holding the writing lead, and a sliding resistance force of the tip is greater than the holding force of the tip holding the writing lead.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754